Order entered July 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01485-CR

                          LOUIS HANCOCK DAITCH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F04-44009-J

                                          ORDER
       Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Although counsel’s motion to withdraw reflects that appellant

was provided a copy of the record, appellant’s request seeks to obtain copies of the record in

order to prepare his pro se response. The address for appellant contained in counsel’s motion to

withdraw is for a different facility than the one on appellant’s request for the record, and the

Court cannot determine whether appellant actually received the record counsel indicated was

sent to him.

       Accordingly, we ORDER appellate counsel Riann Moore to provide appellant with

copies of the clerk’s and reporter’s records. We further ORDER Ms. Moore to provide this
Court, within THIRTY DAYS of the date of this order, with written verification that the record

has been sent to appellant.

       Appellant’s pro se response is due by SEPTEMBER 20, 2013.

       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to Riann

Moore, Dallas County Public Defender’s Office.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Louis Daitch,

TDCJ No. 1819611, Byrd Unit, 21 F.M. 247, Huntsville, Texas 77320.


                                                  /s/    DAVID EVANS
                                                         JUSTICE